Citation Nr: 0322372	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  98-15 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain from August 4, 1997 to October 28, 1998.  

2.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain since October 28, 1998.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to August 
1960 and from May 1961 to December 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 RO decision which 
granted service connection for lumbosacral strain with a 10 
percent rating, effective August 4, 1997.  In a December 1998 
RO decision, the rating for service-connected lumbosacral 
strain was increased to 40 percent disabling, effective 
October 28, 1998, the date medical evidence reflected a 
worsening of his condition.  In a September 1999 rating 
action, the veteran's claim for a total disability rating 
based on individual unemployability (TDIU) was denied.  

In a November 2001 Board decision, the evaluation for 
lumbosacral strain was increased to 20 percent for the period 
from August 4, 1997 to October 28, 1998.  The veteran's claim 
for a rating in excess of 40 percent for lumbosacral strain 
since October 28, 1998 and for a TDIU rating were both 
denied.  

Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court).  In 
January 2003, the parties filed a Joint Motion to For Partial 
Remand and To Stay Further Proceedings.  By Order dated 
February 3, 2003, the Court vacated the part of the Board's 
November 2001 decision that denied an evaluation in excess of 
20 percent for lumbosacral strain from August 4, 1997 to 
October 28, 1998; denied an evaluation in excess of 40 
percent for lumbosacral strain from October 28, 1998; and 
denied a TDIU.  The Court remanded the case to the Board 
pursuant to 38 U.S.C.A. § 7252(a).  


REMAND

The Board notes that the Veterans Claims Assistance Act 
(VCAA) was enacted on November 9, 2000.  The VCAA modified 
the Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of that notice, the Secretary shall indicated which 
portion of that evidence, if any, is to be provided by the 
claimant, and which portion, if any, the Secretary, in 
accordance with section 5103A and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).  

As to the new notice requirements, the Court has specifically 
held that sections 5103(a) and § 3.159(b) require VA to 
inform the claimant (1) of the information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide; the Court held implicitly that BVA 
failure to enforce compliance with that requirement is 
remandable error.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Notice is required even where it could be argued 
that the lack of such notice would be harmless error.  Huston 
v. Principi, 2003 WL 21571840 (Vet. App. Jul. 11, 2003).  

In this case, the Joint Motion for Partial Remand and to Stay 
Further Proceedings noted that the November 2001 Board 
decision failed to ensure that the requirements of the 
amended section 5103(a) had been met.  Since the veteran has 
not received specific notice of what evidence he is 
responsible for obtaining and what evidence VA will undertake 
to obtain, a remand is necessary.  

Accordingly, this case is remanded for the following:  

The RO should provide the veteran with a 
VCAA notice letter which gives specific 
notice of what evidence the veteran is 
responsible for and what evidence VA will 
undertake to obtain regarding his claims.  

Then, if otherwise in order, the case should be returned to 
the Board.  The veteran has the right to submit additional 
argument and evidence on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


